OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order reversed, without costs, and judgment of Special Term reinstated. Respondents’ grading of the examination was in contravention of the respondent commission’s own rules and regulations (4 NYCRR 66.1). The rules of an administrative agency, duly promulgated, are binding upon the agency as well as upon any other person who might be affected (see People ex rel. Doscher v Sisson, 222 NY 387, 393-394).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.